                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CALVIN MITCHELL (R18381),                      )
                                               )
                    Petitioner,                )
                                               )      No. 18-cv-04317
             v.                                )
                                               )      Judge John F. Kness
                                               )
BRITTANY GREENE, Warden,                       )
Western Illinois Correctional Center,          )
                                               )
                    Respondent.                )


                    MEMORANDUM OPINION AND ORDER

      This case involves a habeas petition filed by an Illinois prisoner serving a forty-

year sentence for a murder he committed when he was seventeen years old. Petitioner

Calvin Mitchell, a prisoner at the Western Illinois Correctional Center, was prose-

cuted as an adult and convicted of first-degree murder in an Illinois court. Because

he was convicted as an adult, Petitioner must serve 100% of his sentence under the

Illinois Truth in Sentencing law. This means that Petitioner will be in his late fifties

when he is released from prison.

      Petitioner alleges that the Truth in Sentencing law, at least as applied to him,

violates Miller v. Alabama, 567 U.S. 460, 479 (2012), which explains that the Eighth

Amendment prohibits mandatory life sentences without parole for juvenile offenders.

Petitioner seeks through this proceeding to transform his full-term sentence into one

in which he can earn a day of good time credit for every day served—a benefit known
in Illinois as “day for day” credit. Because he has already served more than 20 years

of the 40-year sentence, Petitioner believes he is entitled to immediate release.

      As explained below, neither Miller nor related cases preclude imposing a full-

term 40-year prison sentence on a juvenile convicted of murder. Petitioner did not

receive an explicit term of life imprisonment—a prerequisite to applying Miller—nor

does his 40-year sentence constitute a de facto life sentence within the meaning of

applicable precedent. Accordingly, the Miller rule does not control this case, and the

Court thus denies the habeas corpus petition on the merits. Because Petitioner can-

not make a substantial showing of the denial of a constitutional right, the Court fur-

ther declines to issue a certificate of appealability.

I.    BACKGROUND

      A.     Criminal Conduct and Conviction

      As established through proceedings held in the courts of Illinois, Petitioner

murdered a rival gang member in retaliation for his friend’s murder. Illinois v. Mitch-

ell, No. 1-03-0100 (Ill. App. Ct. May 20, 2004) (Dkt. 16-1, pg. 15). Petitioner committed

the murder on May 22, 1999, a little less than one month after his seventeenth birth-

day. Id.; Illinois Department of Corrections Internet Inmate Status, Calvin Mitchell,

R18381, available at https://www.idoc.state.il.us/subsections/search/ inms_print.asp?

idoc=R18381 (last visited May 17, 2021).

      On May 20, 1999—one day after Petitioner’s friend was murdered—Petitioner

encountered a member of the rival gang that Petitioner blamed for his friend’s mur-

der. (Dkt. 16-1, pg. 15.) Seeing the individual seated on a bicycle in an intersection,




                                            2
Petitioner “drove toward the victim.” Id. It is not entirely clear whether Petitioner

made contact, but the individual survived this first incident. Id. On May 22, 1999,

Petitioner was returning from his murdered friend’s funeral and again “accelerated

his car” toward the same rival gang member. Id. This time, Petitioner “fatally struck

the victim in the intersection.” Id.

      Petitioner gave a written statement to the police confessing to the murder.

(Dkt. 16-1, pg. 15.) At trial, Petitioner conceded that he struck the victim, but he

contended that both incidents were accidents and he did not intend to kill the victim.

Id. Petitioner further testified that, because of his friend’s death, he was depressed

and driving “wild” after a few drinks before the first incident with the victim. Id.

Despite this testimony, the jury found Petitioner guilty of murder. Id. at 16.

      Petitioner was 17 years old at the time of the murder. As a general principle,

crimes committed by minors under the age of 18 in Illinois are to be resolved in the

juvenile court system. 705 ILCS 405/5-120. Illinois law, however, requires an auto-

matic transfer of certain cases to criminal court—meaning that the juvenile is then

treated as an adult. 705 ILCS 405/5-130. Because Petitioner both committed this of-

fense when he was at least 16 years old and was charged with first degree murder,

Petitioner’s case was automatically transferred from juvenile court to criminal court.

Id.

      Prosecuted as an adult, Petitioner faced a statutory sentencing range of 20 to

60 years for murder. (Dkt. 16-1, pg. 20 (citing 730 ILCS 5/5-8-1(a)(1) (West 2002)).

Following Petitioner’s conviction, the state trial judge imposed a sentence of 40 years




                                          3
of imprisonment. In general, Illinois prisoners can earn one day of good conduct credit

for every day of good behavior, commonly referred to as “day for day” credit. United

States ex rel. Sprinkle v. Dawson, No. 12-cv-00288, 2012 WL 1985896, at *3 (N.D. Ill.

June 4, 2012). Under the Truth in Sentencing law applicable to Petitioner, however,

Petitioner cannot earn good conduct credit toward his sentence; persons convicted of

first-degree murder must serve 100% of their sentence. 730 ILCS 5/3-6-3(a)(2)(i)

(West 2002). This means that Petitioner will not be eligible for release from prison

until he is around 57 years old.

      B.     Postconviction Proceedings

      Following his criminal conviction, Petitioner began a lengthy series of postcon-

viction proceedings in both Illinois state court and this Court. Because, as explained

below, the Court holds that the petition should be denied on the merits, it is not es-

sential to resolve the challenging procedural issues generated by the lengthy record

in this case. In the interest of completeness, however, the Court will summarize the

relevant portions of Petitioner’s postconviction record.

             1.     State Postconviction Proceedings.

      Although Petitioner’s current argument in this Court is predicated upon Mil-

ler, he understandably made no mention of the case in his direct appeal and initial

postconviction petition proceedings as they occurred before the decision was issued.

(Dkt. 1, pp. 1, 12.) Following his conviction, Petitioner pursued a direct appeal before




                                           4
the Appellate Court of Illinois. That court, however, affirmed the trial court’s judg-

ment. (Dkt. 58, p. 2.) Petitioner did not petition for leave to appeal to the Supreme

Court of Illinois. (Id.)

       Following the resolution of his direct appeal, Petitioner filed the first in a

lengthy series of postconviction petitions to the Illinois courts. (Dkt. 16-1, pg. 3.) In

March 2015, Petitioner provided his sixth supplement to his then-pending successive

petition with a claim based on Miller—an effort made possible by the then-recent

decision of the Supreme Court of Illinois in Illinois v. Davis, 6 N.E.3d 709, 722 (Ill.

2014); (Dkt. 16-2, pg. 6). Following Davis, Miller applies retroactively in the courts of

Illinois for purposes of the Illinois Post Conviction Hearing Act. Illinois v. Buffer, 137

N.E.3d 763, 766 (Ill. 2019) (“In March 2014, this court held that Miller applied retro-

actively to cases on collateral review”). For Petitioner, the ruling in Davis meant that

he was then permitted to raise a Miller claim in a successive postconviction proceed-

ing. See 6 N.E.3d at 722. Davis anticipated the Supreme Court’s later decision in

Montgomery v. Louisiana, which held that Miller is retroactive in cases on state col-

lateral review. 577 U.S. 190, 208-09, 212 (2016).

       On February 4, 2015, however, Petitioner withdrew the Miller issue (or so he

contends; the record is not entirely clear) and did not pursue it in a state successive

postconviction petition. (Dkt. 22, pg. 6.) Instead, Petitioner attempted to raise the

issue via motions to bring original habeas corpus and mandamus actions before the

Supreme Court of Illinois. (Id.) On September 25, 2018—four days after the petition




                                            5
was docketed in this Court—the Supreme Court of Illinois declined those requests.

(Id. at 14, 16.)

              2.     Federal Habeas Proceedings.

       In his initial pro se habeas corpus petition before this Court, Petitioner alleged

that the application of Illinois’s Truth in Sentencing law to him is unconstitutional

under Miller. In Petitioner’s view, the Truth in Sentencing law deprives him of a

meaningful opportunity to obtain his release based upon his maturity and rehabili-

tation. (Dkt. 1, pg. 4.) Put another way, Petitioner argued in his initial submission

that Miller mandates he receive day-for-day credit on his sentence.

       Shortly after filing his original petition, Petitioner submitted an amended pe-

tition. (Dkt. 9.) Although that filing mentioned Miller, Petitioner instead contended

that the automatic transfer provision shifting his prosecution from juvenile court to

(adult) criminal court was unconstitutional under due process and equal protection

principles. (Id.) Petitioner then submitted a supplemental filing reasserting the

Truth in Sentencing argument. (Dkt. 13.)

       Respondent moved to dismiss the case for failure to exhaust an available state

court remedy. (Dkt. 15, pg. 1.) According to Respondent, Petitioner was, at that time,

pursuing his successive postconviction proceeding regarding the Truth in Sentencing

issue. (Id. at 4.)

       In response, Petitioner argued that he had in fact exhausted the Truth in Sen-

tencing claim through both the state habeas corpus petition and mandamus action

he presented to the Supreme Court of Illinois. (Dkt. 22.) In the light of Petitioner’s




                                           6
assertion, and with the Court’s permission (see Dkt. 27), Respondent withdrew the

motion to dismiss. (Dkt. 23.) Although the parties then briefed that petition on the

merits (Dkt. 35, 39-41), the Court did not issue a ruling but instead appointed counsel

to represent Petitioner. (Dkt. 44, 49.)

       After appearing in the case, Petitioner’s appointed counsel filed a new,

amended petition (the “Amended Petition”) with a single claim: namely, that the re-

quirement Petitioner serve 100% of his sentence was unconstitutional under Miller.

(Dkt. 58.) Petitioner did not renew his earlier challenge to the automatic transfer

provision. (Id.)

       The Amended Petition presented an additional wrinkle: the 2019 ruling of the

Appellate Court of Illinois in Illinois v. Othman, No. 2019 IL App (1st) 150823, 2019

WL 117980, at *19 (Ill. App. Ct. Mar. 12, 2019). Othman held that the Truth in Sen-

tencing law as applied to juveniles violated the Eighth Amendment under Miller and

related cases. Id. Petitioner contended that this Court should follow Othman. (Dkt.

58.)

       In response, Respondent argued that the Amended Petition should be dis-

missed either (1) for failure to exhaust in view of Othman, or (2) because the under-

lying claim was meritless. (Dkt. 61.) On February 18, 2020, the Court agreed that the

underlying claim was unexhausted and stayed the case so that Petitioner could ex-

haust his claim under Othman. (Dkt. 64.) Ten days later, the Executive Committee

reassigned the case to the undersigned judge. (Dkt. 65.)




                                          7
          On April 7, 2020, the Appellate Court of Illinois vacated the relevant portion

of Othman in compliance with a supervisory order of the Supreme Court of Illinois.

Illinois v. Othman, No. 2020 IL App (1st) 150823-B, 2020 WL 1689792, at *1 (Ill. App.

Ct. Apr. 7, 2020). This order was based on an agreement under which (1) Othman

acquiesced to the State’s request for a supervisory order from the Supreme Court of

Illinois stating that the sentencing issues were moot as applied to Othman, and

(2) the State agreed not to dispute the remaining part of the opinion favorable to Oth-

man. Id.

          In response to this development, Petitioner argued that vacating the relevant

portion of Othman eliminated a potential state court remedy. (Dkt. 67.) Accordingly,

Petitioner urged the Court to excuse any procedural default and instead to resolve

the case on the merits. (Id.) Respondent countered that the claim was procedurally

defaulted because he never properly exhausted it before the Illinois courts and his

time for doing so had expired. (Dkt. 92, pgs. 1-3.) Respondent did not address Peti-

tioner’s argument that any procedural default should be excused. On March 30, 2021,

the Court lifted the previously imposed stay for the purpose of resolving the Amended

Petition. (Dkt. 141 (vacating Dkt. 64).)1

II.       DISCUSSION

          Although the history of Petitioner’s conviction and resulting postconviction

proceedings is dense and potentially generates complex habeas-procedure questions,


    As the case was pending, Petitioner filed numerous motions seeking release based on,
      1

among other reasons, the COVID-19 pandemic. (E.g., Dkt. 91, 100, 102, 104.) In addition, the
Court granted Petitioner’s appointed counsel leave to withdraw due to substantial disagree-
ments between Petitioner and his attorneys. (Dkt. 91, at pg. 3.)


                                             8
the merits of Petitioner’s argument are comparatively straightforward: Petitioner as-

serts that, because he was 17 years old when he committed murder, it is unconstitu-

tional to force him to serve 100% of his 40-year prison term. Petitioner bases this

argument on Miller and related cases, which establish, variously, that sentencing a

juvenile offender to a mandatory term of life imprisonment (either de jure or de facto)

without the possibility of parole violates the Eighth Amendment. Miller, 567 U.S. at

479; Illinois v. Reyes 63 N.E.3d 884, 888 (Ill. 2016).

       As explained below, this case presents the uncommon situation in which pro-

cedural considerations should be bypassed in favor of a direct merits review. Put

plainly, Petitioner is not entitled to habeas relief under any construction of Miller

and its cohort. No binding authority establishes that the Eighth Amendment’s Cruel

and Unusual Punishments Clause precludes imposing a full-term 40-year prison sen-

tence on a defendant who committed murder as a juvenile. Petitioner’s claim must

therefore be denied.

       A.     Exhaustion and Procedural Default

       In opposing Petitioner’s earlier motion for reconsideration (Dkt. 67), Respond-

ent argued that, because Petitioner no longer has an available state court remedy,

his claim is procedurally defaulted. (Dkt. 92.) Petitioner agrees he has no available

state court remedy. (Dkt. 19, pg. 1.) But Petitioner argues that this means he has

exhausted his state court claims. (Id.) (“Petitioner did exhaust all state remedies”);

(Dkt. 67, pg. 1.) (“Petitioner no longer ha[s] any available remedy in state court. . . .”);




                                             9
(Dkt. 69, pg. 1-2.) (“Truth-N-Sentencing [sic] issue is deemed exhausted. . . . Peti-

tioner has no remaining state court remedies. . . .”).

      Both positions are questionable. In 2015, Petitioner raised but then (according

to him) abandoned his Miller claim, which means he likely failed to exhaust that

claim. (See Dkt. 22 at 6.) But Petitioner’s abandonment would result in a procedural

default only if his successive petition were premised on a claim Petitioner raised, or

should have raised, in his previous state petition. See 725 ILCS 5/122-3. In 2016, after

Petitioner abandoned his Miller claim, the Supreme Court of Illinois decided Illinois

v. Reyes, which extended Miller to de facto life sentences. 63 N.E.3d 884 (Ill. 2016).

Petitioner could not, of course, have premised his 2015 petition on the 2016 Reyes

decision. It is possible, therefore, that Petitioner did not cause a procedural default

by abandoning his Miller claim in 2015.

      This history raises difficult procedural questions, but the Court need not re-

solve them to decide the Amended Petition on the merits. In the ordinary course, the

Court should dismiss without prejudice (or, perhaps, stay) a habeas corpus petition

to allow the prisoner the opportunity to exhaust the claim in the state courts. 28

U.S.C. § 2254(b)(1)(A); Rhines v. Weber, 544 U.S. 269, 274-76 (2005); Rose v. Lundy,

455 U.S. 509, 514 (1982). This rule, however, is predicated upon comity; it is not ju-

risdictional. Rhines, 544 U.S. at 274; see also Granberry v. Greer, 481 U.S. 129, 131-

32 (1987). As the Seventh Circuit has explained, there is “no necessary priority among

non-jurisdictional reasons for rejecting a suit or claim. It makes sense to tackle the

merits first when they are easy . . . while other procedural defenses, such as waiver,




                                           10
default, or lack of exhaustion, remain in the background.” Estremera v. United States,

724 F.3d 773, 775 (7th Cir. 2013) (citing 28 U.S.C. § 2254(b)(2) (“An application for a

writ of habeas corpus may be denied on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the State”)).

      In the Court’s view, this case presents the rare situation in which proceeding

directly to a resolution on the merits is warranted. See, e.g., Washington v. Boughton,

884 F.3d 692, 698 (7th Cir. 2018) (“Rather than work our way through the maze of

these procedural arguments, however, we think it best to cut to the chase and deny

[the] claim on the merits”). As explained below, the merits of this case are straight-

forward. But the exhaustion and default issues, by contrast, are complex. Accord-

ingly, the Court finds that it is best to resolve the case on the merits while the default

and exhaustion issues “remain in the background.” Estremera, 724 F.3d at 775. In-

deed, as the Seventh Circuit explained in Boughton, this approach is “consistent with

the interests of comity, finality, federalism, and judicial efficiency that are at the

heart of both the exhaustion requirement and the procedural default doctrine.” 884

F.3d at 698.

      B.       Petitioner’s Substantive Claim

               1.   Relevant Pleading and Standard of Review.

      In turning to the merits of the Amended Petition, two points bear emphasis at

the outset. First, the pleading (Dkt. 58) filed by Petitioner’s former counsel (the

Amended Petition) is the controlling pleading and supersedes any earlier pleadings.

NewSpin Sports, LLC v. Arrow Electronics Inc., 910 F.3d 293, 302 n.2 (7th Cir. 2018);




                                           11
United States ex rel. Ward v. Yurkovich, No. 11 C 3489, 2011 WL 5525940, at *5 (N.D.

Ill. Nov. 14, 2011). Before the Court entered a stay (Dkt. 64) on February 18, 2020,

the parties completed briefing on the merits of the Amended Petition. (Dkt. 61, pg. 5;

Dkt. 63, pg. 2-4.) With the lifting of the stay, the Amended Petition is amenable to

resolution.

      Second, the adjudication of the merits is not governed by the requirements of

the Antiterrorism and Effective Death Penalty Act (AEDPA) set forth in 28 U.S.C.

§ 2254(d). AEDPA sharply limits “the circumstances in which a federal court may

issue a writ of habeas corpus to a state prisoner whose claim was ‘adjudicated on the

merits in State court proceedings.’ ” Johnson v. Williams, 568 U.S. 289, 298 (2013)

(quoting 28 U.S.C. § 2254(d)). When a federal claim has “been presented to a state

court and the state court has denied relief, it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law pro-

cedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011). This

presumption may be overcome, however, when “there is reason to think some other

explanation for the state court’s decision is more likely.” Id. at 99-100.

      Petitioner’s case is one in which there is, in fact, reason to believe that no state

court has issued a merits adjudication. In the Court’s view, the Supreme Court of

Illinois most likely rejected Petitioner’s habeas corpus and mandamus actions as im-

proper procedural vehicles for raising a Miller-grounded argument. Petitioner’s avail-




                                           12
able state vehicle for asserting the Miller claim was a successive postconviction peti-

tion (Petitioner did not take that approach). Montgomery, 577 U.S. at 208-09; David,

6 N.E.3d at 722.

      A state habeas corpus petition was futile because constitutional claims, such

as Miller, cannot be raised by that device. 735 ILCS 5/10-124. As explained in Beach-

man v. Walker:

      It is well established that an order of habeas corpus is available only to obtain
      the release of a prisoner who has been incarcerated under a judgment of a court
      that lacked jurisdiction of the subject matter or the person of the petitioner, or
      where there has been some occurrence subsequent to the prisoner’s conviction
      that entitles him to release. A complaint for order of habeas corpus may not be
      used to review proceedings that do not exhibit one of these defects, even though
      the alleged error involves a denial of constitutional rights.

896 N.E.2d 327, 332 (Ill. 2008). Conversely, Petitioner’s mandamus filing was im-

proper because a state mandamus action is generally reserved for situations in which

a party seeks “performance of official duties by a public officer where no exercise of

discretion on his part is involved.” Illinois v. Castleberry, 43 N.E.3d 932, 940 (Ill.

2015) (internal citations and quotation marks omitted). But Petitioner is challenging

the validity of his criminal sentence, not seeking action by a state official. To be sure,

a mandamus action can be brought in Illinois challenging the decision of the Illinois

Department of Corrections to deny good-conduct credit toward a sentence. Sprinkle,

No. 12 C 0288, 2012 WL 1985896, at *1. Petitioner, however, has not shown (nor is it

likely that he could show) any right to good-conduct credit under Illinois law. Based

on these considerations, it is likely that the Supreme Court of Illinois rejected Peti-

tioner’s habeas and mandamus motions on state procedural grounds. This leads to




                                           13
the unavoidable conclusion that no Illinois court addressed the merits of Petitioner’s

Miller claim.

      Because the Court is foregoing both the exhaustion and procedural-default

analyses and proceeding directly to the merits, the deferential standard of review

under 28 U.S.C. § 2254(d) does not dictate how the Court must review Petitioner’s

claim. See Adorno v. Melvin, 876 F.3d 917, 920 (7th Cir. 2017). Given this circum-

stance, the Court must apply the pre-AEDPA standard and “dispose of the matter as

law and justice require.” 28 U.S.C. § 2243; Adorno, 876 F.3d at 920.

                2.   Petitioner’s Sentence Does Not Violate the Eighth Amendment.

      Petitioner advances a single claim: that, because the Illinois Truth in Sentenc-

ing law requires Petitioner to serve 100% of the sentence imposed for the criminal

conduct he engaged in as a juvenile, the law is unconstitutional as applied to him.

Petitioner contends he should be able to earn day-for-day credit, which, if applied,

would make him eligible for immediate release because he has served more than one-

half of his 40-year sentence. (Dkt. 93, pg. 8.) As his principal support, Petitioner cites

Miller for the rule that the Eighth Amendment bars a mandatory life sentence (with-

out the possibility of parole) based on juvenile criminal conduct. 567 U.S. at 479.

      Miller is predicated upon an understanding that “children are constitutionally

different from adults for purposes of sentencing,” resulting in them having “dimin-

ished culpability and greater prospects for reform . . . .” 567 U.S. at 471 (citing Gra-

ham v. Florida, 560 U.S. 48, 68 (2010)). This conclusion flowed from the Supreme

Court’s recognition that “developments in psychology and brain science continue to




                                           14
show fundamental differences between juvenile and adult minds,” including “parts of

the brain involved in behavior control.” Miller, 567 U.S. at 471-72 (quoting Graham,

560 U.S. at 68). Put another way, the rule in this area of the law is that “children are

different” for purposes of sentencing. McKinley v. Butler, 809 F.3d 908, 909 (7th Cir.

2016).

         As a matter of constitutional law, Miller requires that a sentencing judge must

consider the “children are different” standard before imposing on a juvenile convicted

of murder an explicit life sentence (or, as discussed below, a de facto life sentence)

without the possibility of parole. Miller, 567 U.S. at 480; McKinley, 809 F.3d at 910-

12. But Miller also made clear that there is not a categorical constitutional ban on

sentencing a juvenile murderer to life without parole; rather, all that is required is

that the defendant’s status as a juvenile offender be considered by the sentencing

judge before imposing a life sentence. 567 U.S. at 479, 483.

         Of critical relevance, Petitioner does not challenge the performance of the

judge who sentenced him. No transcript of the sentencing is included in the record of

this case. Thus the Court could not, in any event, review whether the sentencing

judge properly considered Petitioner’s youth when imposing sentence. In view of the

absence of evidence concerning the judge’s performance, it may be that Petitioner—

now acting pro se—seeks relief under the rule of Graham v. Florida. 560 U.S. 48, 68

(2010). In Graham, the Supreme Court precluded life imprisonment without the pos-

sibility of parole for nonhomicide juvenile crimes: a state “need not guarantee the

offender [in nonhomicide crimes] eventual release, but if it imposes a sentence of life




                                           15
it must provide him or her with some realistic opportunity to obtain release before

the end of that term.” Id. In other words, the prisoner must have “some meaningful

opportunity to obtain release based on demonstrated maturity and rehabilitation.”

Id. at 75. Given Petitioner’s emphasis on the requirements of the Truth in Sentencing

law of Illinois which mandates Petitioner serve 100% of his sentence, it may be pos-

sible to construe the Amended Petition as appealing to Graham’s emphasis on the

need to provide a “meaningful opportunity to obtain release.” Id.

      Whether Petitioner’s claim is best viewed as arising under Miller, Graham, or

some combination of those and other binding authorities, the net result is that Peti-

tioner is not entitled to habeas relief. Taking Graham first, it does not control for the

straightforward reason that Petitioner was convicted of murder, and Graham is lim-

ited to nonhomicide crimes. See Miller, 567 U.S. at 473 (citing Graham, 560 U.S. at

69) (“To be sure, Graham’s flat ban on life without parole applied only to nonhomicide

crimes, and the Court took care to distinguish those offenses from murder, based on

both moral culpability and consequential harm”); Rainer v. Hansen, 952 F.3d 1203,

1207 (10th Cir. 2020) (“Graham’s holding is limited to offenders convicted of non-

homicide offense”); Atkins v. Crowell, 945 F.3d 476, 479 (6th Cir. 2019) (same).

      Graham and Miller certainly are both based on the “children are different”

standard. See Sanders v. Eckstein, 981 F.3d 637, 643 (7th Cir. 2020) (recognizing Mil-

ler’s “children are different” standard). But Miller explained that life without the pos-

sibility of parole is still constitutional for juvenile murders so long as the sentencing

court considered the juvenile’s age when imposing the sentence. See Miller, 567 U.S.




                                           16
at 480. Petitioner, it bears repeating, challenges only the portion of the Truth in Sen-

tencing law requiring him to serve 100% of his sentence, not the sentencing judge’s

decision to impose a (potentially) de facto life sentence. See Kelly v. Brown, 851 F.3d

686, 687-88 (7th Cir. 2017) (where “sentencing court had considerable leeway in fash-

ioning [a] sentence and in fact considered [the defendant’s] age when deciding on the

appropriate term,” prisoner “was afforded all that he was entitled to under Miller”).

Because Graham does not apply in the context of a homicide conviction, it does not,

therefore, support habeas relief here.

       Whether Miller applies is a closer—but, ultimately, not close—question. In the

Seventh Circuit, Miller’s rule applies not only to explicit life sentences, but also to

sentences of so many years that they may fairly be viewed as constituting de facto life

sentences. McKinley, 809 F.3d at 909 (applying Miller to Illinois sentence when pris-

oner committed murder at age 16 and would not be eligible for release until age 116).

No precise metric governs how long a sentence must be to constitute a de facto life

sentence. But the Seventh Circuit has repeatedly held that juveniles who would first

be eligible for release starting in their fifties (or even their seventies) did not receive

de facto life sentences. See, e.g., Kelly v. Brown, 851 F.3d 686, 687 (7th Cir. 2017) (16-

year-old who would first be eligible for parole at 70 did not receive de facto life sen-

tence); Sanders, 981 F.3d at 643 (juvenile first eligible for release at age 51 did not

receive de facto life sentence); see also Krol v. Calhoun, No. 16-cv-11595, 2019 WL

5592757, at *14 (N.D. Ill. Oct. 30, 2019) (35-year murder sentence resulting in release

of juvenile offender at age 56 not a de facto life sentence under Miller).) In the light




                                            17
of these precedents, the Court holds that Petitioner’s 40-year sentence—which will

require Petitioner’s incarceration until at least age 57—is not a de facto life sentence.

And without a life sentence at issue, this Court cannot find that the Eighth Amend-

ment violation identified in Graham and Miller justifies habeas relief for Petitioner.

See Sanders, 981 F.3d at 643-44 (“Future cases will likely test what it means for a

person to have a meaningful opportunity for release under the teachings of Graham.

So, too, may future cases make clear the outer limits of a sentencing judge’s discretion

to punish juvenile offenders under Miller. But lower federal courts do not enjoy the

benefit of foresight . . . We decide this appeal strictly within the confines of today’s

clearly established federal law as determined by the Supreme Court”).

      Petitioner’s claim fails for an additional, distinct reason: he does not contend

that the sentencing judge failed to take Petitioner’s youth into account when impos-

ing the 40-year murder sentence. That might have been so, but the record developed

before the state courts and here is, at best, ambiguous. Having chosen to frame his

argument in categorical terms under Graham and Miller, Petitioner is bound to the

contours of those decisions.

      To sum up: (1) Miller applies only to de jure and de facto life sentences for

murder, but Petitioner did not receive a life sentence; (2) unlike Graham, Miller does

not endow a juvenile convicted of murder a meaningful opportunity to obtain early

release based on maturity and rehabilitation; (3) although Graham mandates that a

juvenile offender be afforded the right to seek early release from a term of life impris-

onment, the rule pertains only to nonhomicide crimes; and (4) the linchpin of Miller’s




                                           18
“children are different” standard was the requirement that a sentencing court mean-

ingfully consider a juvenile offender’s youth before imposing a life sentence without

the possibility of parole, but Petitioner does not challenge the sentencing judge’s per-

formance. Based on these circumstances, the Court is compelled to hold that the Illi-

nois Truth in Sentencing law, as applied to Petitioner, does not offend the Eighth

Amendment’s prohibition on cruel and unusual punishments. Accordingly, Petitioner

is not entitled to habeas relief.

        In closing, the Court must address Petitioner’s reliance upon Montgomery.

(See Dkt. 58, pg. 4 (citing 577 U.S. at 208-12.) Montgomery explained that a “State

may remedy a Miller violation by permitting juvenile homicide offenders to be con-

sidered for parole, rather than by resentencing them.” Montgomery, 577 U.S. at 212.

Contrary to Petitioner’s suggestion, Montgomery does not require that all juvenile

homicide offenders receive a shot at parole. Rather, it provides only that a state can

“remedy a Miller violation by permitting juvenile homicide offenders to be considered

for parole, rather than by resentencing them.” Id. So long as the sentence was im-

posed ab initio in accordance with Miller, Montgomery reaffirms that life without the

possibility of parole is a permissible sentence for a juvenile who commits murder. Id.

For the reasons provided above, the Court cannot find that Petitioner’s sentence vio-

lated Miller; as a result, Montgomery’s discussion of the parole remedy does not gov-

ern this case.




                                          19
      C.     Certificate of Appealability and Notice of Appeal Rights

      Having denied the Amended Petition, the Court declines to issue a certificate

of appealability. In the Court’s view, Petitioner cannot make a substantial showing

of the denial of a constitutional right—i.e., that reasonable jurists could debate this

Court’s resolution of Petitioner’s claims. See Arredondo v. Huibregtse, 542 F.3d 1155,

1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

      Petitioner is advised that this is a final decision ending his case in this Court.

If Petitioner wishes to appeal, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. See Fed. R. App. P. 4(a)(1). Petitioner need not

bring a motion to reconsider this Court’s ruling to preserve his appellate rights. How-

ever, if Petitioner wishes the Court to reconsider its judgment, he may file a motion

under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be

filed within 28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time

to file a motion pursuant to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2).

A timely Rule 59(e) motion suspends the deadline for filing an appeal until the Rule

59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion

must be filed within a reasonable time and, if seeking relief under Rule 60(b)(1), (2),

or (3), must be filed no more than one year after entry of the judgment or order. See

Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion cannot be extended. See

Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for filing an appeal




                                          20
until the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of

the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).

III.   CONCLUSION

       For the reasons above, the Court denies the Amended Petition (Dkt. 58) and

declines to issue a certificate of appealability. All remaining motions are dismissed

as moot. A final judgment order will be entered separately.

SO ORDERED.

Date: May 18, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                          21
